Citation Nr: 1816059	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran served on active duty from June 2006 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that continued a noncompensable disability rating for the service-connected hemorrhoids.  Jurisdiction of this matter is currently with the RO located in Waco, Texas.

This matter was previously before the Board in March 2016 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran asserts that her service-connected hemorrhoid disability is more disabling than reflected by the currently assigned noncompensable disability rating.  The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this diagnostic code provision, hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent disability rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent disability rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran previously afforded a VA examination to assess the current level of disability in June 2013, however, the service-connected hemorrhoids were not active at the time of the examination.  The Veteran provided photographic evidence of the hemorrhoids taken during an active phase of the disability, however, the examiner did not comment of the findings represented in the photographs.

The Veteran was then scheduled for a VA examination in April 2014, however, as a female examiner was unavailable, and as the Veteran was not comfortable being examined by a male examiner, the examination did not take place.  The April 2014 examiner provided a history of the disability, but, also, did not comment on the photographs of the hemorrhoids taken during an active phase of the disability.

The case was then before the Board in March 2016 at which time it was remanded so that the Veteran could be afforded a VA examination with a female examiner, and so that the examiner could comment on the photographs of the Veteran's hemorrhoids taken during an active phase of the disability.  The Veteran was then examined by a female examiner in July 2016, however, once again the hemorrhoids were not in an active phase and the VA examiner did not comment on the photographs.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that all reasonable efforts are made to obtain an assessment of the Veteran's service-connected hemorrhoids as depicted in photographs during an active phase of the disability from a VA examiner would constitute a violation of her due process rights.  Dyment v. West, 13 Vet. App 141   (1999).  As such, the Board finds that this issue must be remanded so that its directives may be undertaken.

Additionally, following the issuance of the most recent August 2016 Supplemental Statement of the Case, the Veteran submitted additional medical treatment records from the Department of Defense dated in June 2017 showing that the Veteran was treated for two small hemorrhoids, along with an anal fissure.  As this development of an anal fissure may demonstrate an increase in the level of disability under Diagnostic Code 7336, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her hemorrhoids should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for her service-connected hemorrhoids and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an appropriate female physician so as to determine the nature and etiology of her service-connected hemorrhoids.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  The examiner must be provided with copies of photographs of the Veteran's service-connected hemorrhoids during an active phase of the disability provided by the Veteran in May 2016, along with any other photographs that may be of record or brought to the examination by the Veteran.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner must describe in detail all current symptoms of the Veteran's hemorrhoids, in additional to the symptoms demonstrated in the photographs provided by the Veteran depicting the hemorrhoids during an active phase.

The examiner must state whether the Veteran's hemorrhoids in each instance more nearly approximate a disability characterized by mild or moderate severity; or large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia, or with fissures.

The examiner is also asked to comment on the June 2016 findings of anal fissures in Department of Defense outpatient treatment records.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The examiner is also asked to comment on the impact of 
the claimed increase in severity of the Veteran's hemorrhoids, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

